DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on July 24, 2020 has been entered.
Status of the Claims
Claims 1–9, 11, and 12 are pending. Claims 11 and 12 stand withdrawn. In total, claims 1–9 are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1–9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the following limitation:


    PNG
    media_image1.png
    115
    208
    media_image1.png
    Greyscale

Respectfully, the scope of this limitation is unclear, namely, because it is unclear which species of PEI are covered by this limitation. For instance, looking at the monomer shown above, the backbone includes a C2H4NC2H4NH chain—in brackets. With this in mind, given that the claim requires that the PEI is “formed of” this monomer, is the claim requiring that the monomer chain is repeated in the PEI? Or, alternatively, is the claim merely requiring that the PEI is a branched PEI (e.g., wherein one or more of the hydrogenated amino groups present in the monomer exists in a dehydrogenated state in the as-formed PEI)? Put another way, would a branched PEI dendrimer having, e.g., two adjacent tertiary amines, fall within the scope of the claimed PEI? For at least these reasons, claim 1 appears to be indefinite. In addition, the claims depending from claim 1 (i.e., dependent claims 2–9) are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim Rejections - 35 U.S.C. § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 US 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.

3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), Examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for Examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1–9 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun1 in view of Ba2 and Arisaka.3 
With respect to claim 1, the following analysis applies.
Overview of Sun
Sun discloses a method of forming a PAI nanofiltration hollow fiber membranes. (Sun Title; Abstract; see also id. at p. 1484 (describing preparation steps).) Regarding the claim limitation “forming a [PAI] hollow fiber substrate having a lumen” (clm. 1, l. 3), Sun suggests that its method provides hollow fiber substrates having a lumen. (See, e.g., Sun FIGs. 3, 4 (showing a roughly circular hole in each of the hollow fiber membranes); id. p. 1485, right col., first full para. (reciting “the lumen side of the hollow fibers”).)
Claim elements not taught or suggested by Sun
Sun does not appear to specify: (1) sealing both ends of the PAI hollow fiber substrate; (2) contacting the PAI hollow fiber substrate with an aqueous solution of 
Aqueous PEI solution (clm. 1, ll. 5–6)
Ba teaches forming positively charged nanofiltration membranes by chemically modifying polyimide membranes with branched PEI (hereinafter “BPEI”). (Ba Abstract.) Ba’s process for chemical modification of the polyimide membranes with BPEI includes immersing the polyimide membranes in an aqueous solution of BPEI. (Id. p. 51.) This immersion is interpreted as being a contacting step. Ba suggests that its membranes have “a highly cross-linked structure which makes [them] stable in various operating environments including high temperature (100°C), organic solvents, and mild acid and base (2                 
                    ≤
                
             pH                 
                    ≤
                
             10).” (Id. Abstract; see also Tbls. 2–4 (showing the effects of exposing the membranes to various temperatures, organic solvents, and acids/bases, respectively).) Ba further suggests that its membranes “showed efficient removal of multivalent heavy metal ions (                
                    >
                
            95%) and may potentially be used for treatment of industrial wastewater.” (Id. Abstract; see also Tbls. 5, 6 (showing performance for removal of metal ions and the rejection of ionic species, respectively).) Ba suggests that its chemical modification is achieved by reacting imide moieties in its polymer with PEI. (Ba p. 53, § 3.4 (discussing the conversion of imide bonds into amide bonds when reacting PEI with P84); see also id. p. 50, left col., first two paras. (discussing reactions between imides with amines).)
Previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415–16 (2007). Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417.
At the time Applicant’s invention was made, Ba’s disclosure would have reasonably suggested to a person having ordinary skill in the art (“PHOSITA”) that immersing a membrane comprising imide moieties in an aqueous solution of BPEI results in a positively charged membrane, chemically modified with BPEI. In connection with this finding, it is further submitted that PHOSITA would have also recognized that 4 (Compare Sun, Title (reciting “[p]olyamide-imide”) with Ba, Title (reciting “copolyimide”) (underlining added).) Furthermore, Ba’s disclosure suggests that reacting BPEI with a membrane comprising imide moieties can provide: (1) a cross-linked structure; (2) stability in various environments; (3) the ability to remove multivalent heavy metal ions; and (4) a membrane which can be used to treat industrial wastewater. In view of these findings, it is respectfully submitted that, at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to combine the teachings of Ba with the teachings of Sun (such that Sun’s method includes immersing its PAI hollow fiber substrate in an aqueous solution of BPEI), in order to yield (A) the predictable result of a positively charged membrane having a cross-linked structure and (B) one or more of the following improvements: chemical stability, the ability to remove multivalent heavy metal ions, and usefulness in treating industrial wastewater. KSR, 550 U.S. at 415–17.
The PEI being formed of the monomer of claim 1 (clm. 1, ll. 6–7)
As discussed in § 5.4.1(C) above, the instant combination includes contacting the PAI hollow fiber substrate with an aqueous solution of BPEI. In general, the chemical structure for BPEI is as follows:5

    PNG
    media_image2.png
    162
    221
    media_image2.png
    Greyscale

Comparing the formula depicted in claim 1 with the general formula for BPEI (supra), Examiner finds that BPEI is a polymer having repeating units of the 
Sealing both ends of the hollow fiber substrate (clm. 1, l. 4)
Arisaka suggests that coating the exterior surface of a hollow fiber substrate can be carried out by sealing both ends of the hollow fiber substrate, and subsequently either dipping the hollow fiber substrate in a polymer solution or simply coating the hollow fiber substrate with the polymer solution. (Arisaka, paragraph bridging cols. 5–6.) Arisaka further suggests that the purpose of sealing the hollow fiber substrate is to prevent the polymer solution from entering the interior of the hollow fiber substrate. (Id. col. 6, ll. 8–11.)
As stated above, previously it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. 
It is respectfully submitted that, at the time Applicant’s invention was made, Arisaka’s disclosure would have reasonably suggested to PHOSITA that sealing both ends of a hollow fibers substrate was useful for: (1) providing a coating on the exterior surface of a hollow fiber substrate; and (2) preventing a polymer solution from entering the interior of said substrate. Thus, in view of the foregoing, it is further submitted that, at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to combine the teachings of Arisaka with the teachings of the instant combination, such that both ends of the PAI hollow fiber substrate of the instant combination are sealed, prior to contacting said substrate with the aqueous solution of BPEI, in order to yield the predictable results of: (1) forming a BPEI coating on the exterior surface of said substrate; and (2) preventing the aqueous solution of BPEI from entering the interior of the substrate. KSR, supra.
Skin layer (clm. 1, last two lines)
Ba suggests that immersing its membrane in an aqueous PEI solution can be used to form a PEI-crosslinked skin layer on its membrane, away from the lumen. (Ba pp. 52–53, § 3.3 (discussing, inter alia, a dense layer on top of the membranes); FIG. 4 (showing the dense layer on the outer surface of the membrane).) In addition, Id. Abstract; p. 56, § 3.7 (“This solvent resistance is attributed to the cross-linked structure resulting from the reaction between the polyimide and the PEI”); p. 57, § 4 (“Due to their cross-linked structure, the modified membranes showed good stability in [sic] various conditions”).)
As stated above, it has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR, 550 U.S. at 415–16. Furthermore, “if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond that person’s skill.” KSR, 550 U.S. at 417.
At the time Applicant’s invention was made, Ba’s disclosure would have reasonably suggested to PHOSITA that a skin layer was useful for providing chemical stability. Likewise, Ba’s disclosure would have suggested that the skin layer can comprise crosslinks between BPEI and the membrane per se. Thus, in view of the foregoing, it is respectfully submitted that, at the time Applicant’s invention was made, it would have been obvious to one skilled in the art to modify method of the instant combination to include the claimed step of forming a PEI-crosslinked PAI skin layer on and part of an outer surface layer of the PAI hollow fiber substrate, away from the lumen: in order to yield the predictable result/improvement of imparting chemical stability via a skin layer. KSR, 550 U.S. at 415–17.
With respect to claim 2, as conveyed in § 5.4.1(C) supra, the method of the instant combination includes immersing the PAI hollow fiber substrate in an aqueous BPEI solution.
With respect to claims 3 and 4, the instant combination does not appear to specify that the contacting comprises contacting the PAI hollow fiber substrate with the aqueous PEI solution at a temperature: (A) of between about 50°C and about 80°C, as required by claim 3; or (B) at about 70°C, as required by claim 4. Ba suggests that using a temperature of 70°C was suitable during contacting of a substrate with an aqueous PEI solution. (Ba p. 50, § 2.3.)
prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Ba’s value of 70°C falls within both of the claimed ranges. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was made, it would have been prima facie obvious to one skilled in the art to employ a temperature of 70°C during the contacting step of the instant combination.
With respect to claims 5 and 6, the instant combination does not appear to specify that the contacting comprises contacting the PAI hollow fiber substrate with the aqueous PEI solution for a period of: (A) between about 1 and about 180 min, as required by claim 5; or (B) about 120 min, as required by claim 6. Ba suggests using time periods (i.e., modification times) of 0 to 120 min for contacting a substrate with an aqueous PEI solution. (Ba p. 50, § 2.3.) As stated above, previously it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. MPEP § 2144.05(I) (citations omitted). Ba’s disclosed range includes values which fall overlap with both of the claimed ranges—for instance, the value of 120 min. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was made, it would have been prima facie obvious to employ a modification time of 120 minutes.
With respect to claims 7 and 8, the instant combination does not appear to specify that aqueous PEI solution has a concentration of PEI: (A) that ranges from between about 0.2 to about 5 wt%, as required by claim 7; or (B) is about 1 wt%, as required by claim 8. Ba suggests that a PEI concentrations of 0.2%, 1%, or 5% wt/vol in water were suitable for its invention. Given that water has a density of 1 g/cm3, these concentrations translate to 0.2%, 1%, or 5% wt%, respectively. Ba’s value of 1 wt% falls within both of the claimed ranges. Thus, in accordance with MPEP § 2144.05(I), it is respectfully submitted that, at the time Applicant’s invention was made, it would have been prima facie obvious to one skilled in the art to employ a PEI concentration of 1 wt%.
With respect to claim 9
Response to Remarks6
Applicant’s remarks are respectfully acknowledged but are not persuasive for the reasons provided in the rejections supra.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PREM SINGH can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sun et al., Polyamide-imide Nanofiltration Hollow Fiber Membranes with Elongation-Induced Nano-Pore Evolution, 56 AIChE J., 1481, 1481–1494 (2009) (“Sun”).
        2 Ba et al., Chemical modification of P84 copolyimide membranes by polyethylene-imine for nanofiltration, 327 J. Membrane Sci., 49, 49–58 (2009) (“Ba”). 
        3 US 4,127,625, issued November 28, 1978 (“Arisaka”).
        4 See, e.g., Teoh et al., Exploring Torlon/P84 co-polyamide-imide blended hollow fibers and their chemical cross-linking modifications for pervaporation dehydration of isopropanol, 61 Sep. Purif. Technol. 404, 405 (2008), FIG. 1 (showing that imide moieties are present in both PAI and in P84). 
        5 Image adapted from Vala Kafil & Yadollah Omidi, Cytotoxic Impacts of Linear and Branched Polyethyleneimine Nanostructures in A431 Cells, 1 BioImpacts 23, 25 (2011).
        6 Remarks filed July 24, 2020.